DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to PCT/JP2020/009070 filed 04 March 2020 and foreign priority to JP2019-082666 filed 24 April 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 4A and 4B are objected to because they are not provided as black and white line drawings. Photographs are only accepted in utility applications if they are the only practicable medium for illustrating the claimed invention. Black and white line drawings are required because the subject matter of the present application admits of illustration by a drawing. See 37 C.F.R. 1.84(a and b), specifically cited at MPEP 608.02(V).

Specification
The abstract of the disclosure is objected to for the following:
In line 1, “using the using the” should read --using the--
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lighthouse Christian Products (NPL, hereinafter Lighthouse).
Regarding claim 10, Lighthouse teaches a foot training device comprising:
a fulcrum placed at a center;
four projections projecting in different directions from the fulcrum, each of the four projections having, at least in a portion thereof, an elastic member that is bendable in a bending direction (The device is made of foam rubber and is squeezable/bendable.),
wherein the training device is configured to be used to improve foot muscle strength by bending and stretching the elastic member (The device is capable of being used for foot exercises.), at least two of the four projections have different degrees of elasticity in flexure as determined when a force is applied to a distal end of each of the at least two projections to bend the elastic member (Shorter projections have a different degree of elasticity in flexure when a force is applied to them. Shorter projections are less flexible than longer projections.),
the four projections project in cross directions from the fulcrum at the center, and, for each pair of projections that oppose each other across the fulcrum, the projections are arranged on a straight line, and
none of the four projections has an annular structure (see annotated Figure below).

    PNG
    media_image1.png
    534
    436
    media_image1.png
    Greyscale


Regarding claim 11, Lighthouse teaches the foot training device according to claim 10, wherein each elastic member is a plate-shaped or rod-shaped member made of a resin material or a rubber material (Figure below shows a plate-shaped elastic member. The device is made of a foam rubber material.).

    PNG
    media_image2.png
    541
    312
    media_image2.png
    Greyscale


Regarding claim 12, Lighthouse teaches the foot training device according to claim 10, wherein at least two of the four projections have different lengths (see Figure above).

Regarding claim 14, Lighthouse teaches the foot training device according to claim 10, wherein each elastic member is a plate-shaped or rod-shaped member made of a resin material or a rubber material (Figure above shows a plate-shaped elastic member. The device is made of a foam rubber material.), and the elastic members constituting at least two of the four projections have different flexural moduli or cross-sectional areas (Figures above shows different cross-sectional areas for the projections of the device.).

Regarding claim 15, Lighthouse teaches the foot training device according to claim 10, wherein the projections have a length of 5 to 20 cm (Product dimensions 4 x 4 x 5 inches).

Allowable Subject Matter
Claims 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations of the claims, further in view of the structure of the device as required in claims 13 and 16 and the method of exercise using the device as required in claims 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784